Citation Nr: 0632707	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  04-04 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an extension of the delimiting date for VA 
education assistance benefits under Chapter 30, Title 38, 
United States Code.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1984 to 
September 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the RO.  

The veteran requested a hearing at the Board in Washington, 
DC in her February 2004 Substantive Appeal.  She was 
scheduled for such a hearing in October 2004, but she failed 
to report for that hearing and provided no explanation for 
her failure to report.  Consequently, her hearing request is 
deemed withdrawn.  See 38 C.F.R. § 20.702(d) (2006).  

The Board remanded this case back to the RO in July 2005 for 
further development of the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.  



REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has determined that a remand by the Board confers 
upon a claimant, as a matter of law, the right to compliance 
with remand orders.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).  

In July 2005, the Board observed that the RO considered 
medical records from the Lexington Medical center dated May 
2001; medical records of Glen F. Strickland, M.D. of the 
Southern Surgical Group dated May and June 2001; a June 2003 
statement; and an October 2002 veteran statement in deciding 
the veteran's claim.  However, those documents were not 
associated with the claims file.  

The Board requested that the RO make reasonable efforts to 
locate those documents and associate them with the claims 
file.  Additionally, the Board requested that the RO provide 
the veteran with relevant VCAA notice regarding her claim.  

The Board notes that the RO made efforts and located the 
October 2002 and June 2003 statements by the veteran.  Also, 
the RO provided the veteran with relevant VCAA notice 
regarding her claim in December 2005.  

However, there is no indication that the RO made reasonable 
efforts to locate the medical records from the Lexington 
Medical Center dated May 2001; or the medical records of Glen 
F. Strickland, M.D. of the Southern Surgical Group dated May 
and June 2001.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must make reasonable efforts 
to locate the medical records from the 
Lexington Medical Center dated May 2001 
and the medical records of Glen F. 
Strickland, M.D. of the Southern Surgical 
Group dated May and June 2001.  If the 
RO's search efforts prove unsuccessful, 
documentation to that effect must be 
added to the claims file.  

2.  After completion of the above 
development, the veteran's claim should 
be readjudicated.  If the determination 
remains adverse to the veteran, she and 
her representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  



